DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art (examples: as soft as ordinary fiber yarns, favorable conductivity, can be washed at home).
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length (length greater than 150 words).
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-11, 13, 16, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to Claim 5, it is unclear whether an organic fiber yarn refers to the organic fiber yarn of Claim 1, or a second organic fiber yarn.  Further, it is unclear how the organic fiber yarn can be both a sheath, and a plating yarn, as these two would appear to be distinct structures or arrangements of yarn.
In regards to Claim 7, the phrase the organic fiber yarn is unclear.  Which organic fiber yarn is Applicant referring to?
In regards to Claim 8, the phrase the entire twisted yarn has real twists is ambiguous.  What does this phrase mean?  Is every twist present in the yarn a real twist, or are real twists present somewhere in the entire yarn?
In regards to Claim 9, it is unclear how a plurality of strands of the decorative yarn can be present, since Claim 8 specific states a decorative yarn, not at least one decorative yarn.
In regards to Claim 10, how can the entire covering yarn be straight if the covering yarn is part of a twisted yarn?  A twisted yarn by definition would have two or more yarns twisted about one another.
the organic fiber yarn is unclear.  Which organic fiber yarn is Applicant referring to?  Further, Claim 13 is not a method claim; an element of Claim 12 cannot be removed.
In regards to Claim 16, the phrase the organic fiber yarn is unclear.  Which organic fiber yarn is Applicant referring to?  
In regards to Claim 17, it is unclear how a plurality of strands of the decorative yarn can be present, since Claim 16 specific states a decorative yarn, not at least one decorative yarn.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6 is/are rejected, to the degree definite, under 35 U.S.C. 102(a)(1) as being anticipated by Robins (7100352).
Robins teaches a covering yarn (Detail 10) comprising a metal filament (Detail 11; Column 3, lines 37-40) and an organic fiber yarn (Detail 12; Column 3, lines 50-55), wherein the metal filament is arranged as a core, the organic fiber yarn is arranged as a sheath, and the entire covering yarn is straight (Figure 1),

In regards to Claim 2, Robins teaches the metal filament is a monofilament having a wire diameter of no greater than 22 pm (Column 3, lines 37-40).
In regards to Claim 3, Robins teaches the metal filament is at least one filament selected from a tungsten filament, a molybdenum filament, and a stainless steel filament (stainless steel filament).
In regards to Claim 4, Robins teaches the covering yarn is a single covering yarn or a double covering yarn (Figures 1, 4).
In regards to Claim 5, Robins teaches an organic fiber yarn is further arranged as a plating yarn along the core yarn (Figure 1 shows the organic fiber yarn paired with the core; Column 7, lines 46-57 teach plaiting in general).
In regards to Claim 6, Robins teaches the organic fiber yarn serving as the plating yarn is a water-soluble fiber yarn (Column 3, lines 50-55 teaches the use of PVA-based fibers).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-17 is/are rejected, to the degree definite, under 35 U.S.C. 103 as being unpatentable over Robins in view of Hatch (TEXTILE SCIENCE).
While Robins essentially teaches the invention as detailed, it fails to specifically teach all of the possible end uses for the resultant yarn.  Hatch, however, teaches that it is well known to 
Additionally, the decorative yarn of Hatch is twisted (around) and has loops or slack (see effect yarn loops).
Additionally, the metal filament of Robins would be exposed at a surface of the twist yarn (the ends).
Additionally, Robins teaches using the yarn to form a knit (Figure 2).
Additionally, the glove of Robins in Figure 2 would have two layers (front and back), and aramid fibers are taught as being present in those layers (Column 3, lines 41-45).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See of Record.
Specifically, Sugita et al (20170350044) Abstract, Figures, and Chakravarti (6260344) Abstract, Figures teach yarns which are at least similar to those as claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shaun R Hurley whose telephone number is (571)272-4986.  The examiner can normally be reached on Monday thru Friday, 8:00am - 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAUN R HURLEY/Primary Examiner, Art Unit 3732